CaSe 1-16-43485-nh| DOC 109 Filed 12/10/18 Entered 12/10/18 09245240

LAwOFFlcEsol-'
GABR|EL DEL V|F\’G|N|A

30 WALL STREET, lETH FLOOR
NEW YORK, NEW Yom< lOOOB

 

'rl~:Lr-:PHoN¢-:: (alz) 371-5478
FAcslMlLE: 1212)37|-0460
r~:-MA\L: gabriel.delvirginia@verizon.net

December 10, 2018
Via_ECF
Hon. Nancy Hershey Lord, U.S.B.J.,
UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK,
271 Cadman Plaza East
Brooklyn, New York 11201-1800

Re: Re: Zenith Management I, LLC -
Ch. 11 Case No. 116-43485-NHL

Honorable Judge Lord:

We represent the Debtor in the above-referenced case, and we refer to Debtor’s
Application to Employ Keller Williams Realty Lcmdmark II as Real Estate Broker for
Debtor [Docket No. 105] (“Broker Application”); which Broker Application is submitted
for presentment on December 11, 2018 @ noon.

Following the filing of the Broker Application, we became aware of an error in
said Application, viz., the agreed-to broker commission was erroneously set forth as
6.00%; instead of (the more-favorable) 4.5%. Upon such discovery, we contacted US
Trustee Trial Attorney Nazar Khodorovsky, Esq., who had previously endorsed the
original proposed order approving the Broker Application, and who had proffered same
to the Court. Mr. Khodorovsky advised that he would endorse a correct and
superceding order in a form substantially similar to one accompanying this Submission.
Said Order only modifies the commission amount as set forth herein.

Accordingly, we respectfully request that the Court enter a corrected and
superceding Order which will be submitted by Mr. Khodorovsky.

With thank the Court for its consideration of the instant submission.

ResY/&ulljjlet/’€ed, l
___,..G§br'iel Del v]'§z“ni°a"""“

Copy to Nazar Khodorovsky, Esq., U.S. Trustee's Office Trial Attorney
(Via email and ECF)

CaSe 1-16-43485-nh| DOC 109 Filed 12/10/18 Entered 12/10/18 09245240

Presentment Date: December l l, 2018
Objections Due: December 10, 2018

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

In re:

 

Chapter 11
ZENITH MANAGEMENT I, LLC,
Case No. 16-43485 (NHL)
Debtor.

 

 

ORDER PURSUANT TO SEC'l`IONS 327(a) AND 328 OF THE
BANKRUPTCY CODE AUTHORIZING THE EMPLOYMENT OF KELLER
WILLIAMS LANDM.ARK II AS REAL ESTATE BROKER FOR DEBTOR

Upon consideration of the application (the "Application") of Zenith
Management I, LLC, the above-captioned debtor and debtor-in-possession (the
“M)g);”) seeking entry of an order pursuant to sections 327(a) and 328 of the
Bankruptcy Code authorizing the employment of Keller Williams Landmark II as
real estate broker for the Debtor, nunc pro tunc to the November 8, 20181 pursuant
to sections 327(a) and 328 of title 11 of the United States Code (the “Bankrup_tcy;

Code”), Rule 2014 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy

 

Rules”) and Rule 2014-1 of the Local Rules for the United States Bankruptcy Court

 

for the Eastern District of New York (the “Local Rules”) to market and sell the
Flushing Property upon the terms and conditions set forth in the Application, the
Listing Agreement and the Vado Affidavit; and it appearing that the Court has
jurisdiction to consider the Application; and it appearing that the relief requested in
the Application is in the best interests of this estate; and the Court being satisfied,

based on the representations made in the Application and the Vado Declaration that

 

' Capitalized terms used herein and not otherwise defined shall have the meanings ascribed to such terms
in the Application.

CaSe 1-16-43485-nh| DOC 109 Filed 12/10/18 Entered 12/10/18 09245240

Presentment Date: December l 1, 2018
Objections Due: December 10, 2018

the Broker neither represents nor holds any interest adverse to the Debtor’s estate
and that it is disinterested under section 101(14) of the Bankruptcy Code, as
modified by section 1107(b) of the Bankruptcy Code; and due and appropriate
notice of the Application having been given; and it appearing that no other or further

notice need be provided; and good and sufficient cause appearing therefor, it is

ORDERED, that the Motion is GRANTED as provided herein; and it

is further

ORDERED, that in accordance with sections 327(a) and 328 of the
Bankruptcy Code, the Debtor is hereby authorized to retain Keller Williams
Landmark II as exclusive broker to market and sell the Flushing Property as
provided in the Application; and it is further

ORDERED, that the Broker’s retention is approved nunc pro tunc to
the November 8, 2018; and it is further

ORDERED, that if the Broker sells the Flushing Property, the Broker
will seek a commission of 4.5% to be calculated from the gross proceeds realized from
the sale and will absorb all expenses in connection with the Broker’s marketing and
sale eHorts; and it is further

ORDERED, that the Broker’s engagement shall terminate on
November 8, 2019; and it is further

ORDERED, that if the Flushing Property is not soldv by the
termination of the Broker’s engagement, the Broker shall not be entitled to any

commission; and it is further

CaSe 1-16-43485-nh| DOC 109 Filed 12/10/18 Entered 12/10/18 09245240

Presentment Date: December 11, 2018
Objections Due: December 10, 2018

ORDERED, that if the Flushing Property is not sold during the
twelve-month term of the Broker’s retention, the Broker will receive no commission;
and it is further

ORDERED, that if there is any conflict between the Listing
Agreement and this Order, the terms of this Order shall control; and it is further

ORDERED, that the Broker is excused from filing time records and
interim fee applications in accordance with United States Trustee Guidelines for the
Eastern District of New York and Local Rule 2016-1; provided however, that the
Broker shall file a final fee application; and it is further

ORDERED, that the Broker's final fee application is (a) subject to
notice and a hearing and (b) shall include (i) a summary or estimate of the hours
expended on the engagement by the Broker; and (ii) a description of the services
rendered by Broker; and it is further

ORDERED, that this Court may retain jurisdiction with respect to all
matters arising from or related to the implementation of this Order.

No Objection:

Off ice of the United States Trustee
Dated: December 10 , 2018

By: /s/ Nazar Khodorovsky

Nazar Khodorovsky, Trial Attorney

